DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and the species SEQ ID No. 2, in the reply filed on 09/22/2021 is acknowledged.
Claims 2-5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2017/040538, filed 11/10/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2016-222657, filed on 11/15/2016 in Japan.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/13/2019 and 09/22/2020 have been considered, initialed and are attached hereto.

Specification
The use of the terms “AlphaLISA®” and “Triton™ X-100” (e.g., paras [0018], [0049], [0050]), which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites an abbreviation in the claim, namely SH3BP5. It is recommended that abbreviations in the claims be accompanied by the full meaning of the abbreviation at the first instance it is recited for clarity (for example, “SRC homology 3 domain binding protein 5 (SH3BP5)”).
Similarly claim 10 recites the abbreviation “CLEIA”; Applicant should further amend the claim in order to recite the full meaning with the first instance of the abbreviation at the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising obtaining a serum sample from a subject with arteriosclerosis, contacting the serum sample with an SH3BP5 peptide consisting of SEQ ID NO. 5, and determining binding of serum antibody with SEQ ID NO. 5, does not reasonably provide enablement for a method for acquiring data on progression of arteriosclerosis, the method comprising determining a level of an antibody against SH3BP5 protein or a part thereof in a body fluid sample collected from a biological body.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The nature of the claimed invention is directed to detection of binding of a serum antibody present in a subject with arteriosclerosis, to SH3BP5 peptide consisting of SEQ ID No. 5 (Figure 1, para [0068]).
However, regarding the breadth of the claims, the claims broadly recite “for acquiring data on progression of arteriosclerosis”, the phrase “data on progression” encompassing more than just presence of the antibody in subjects in relation to arteriosclerosis, but also level of the antibody with staging/severity of the disease. For example, such language could encompass at a time prior to symptom onset, or at an early stage, later stage, etc. (at various stages of severity). The claim language suggests level correlates with various degrees of arteriosclerosis. Furthermore, the claims are not limited to any particular “data on progression”, and do not clearly recite limitations that relate any particular level determined to any particular result related to progression of arteriosclerosis (or to any specific type of “data”). 
Additionally, the claim broadly encompasses acquiring data on progression of arteriosclerosis based on SH3BP5 (whole protein) or any part (peptide) thereof (see the claim “determining a level of an antibody against SH3BP5 protein or a part thereof”), and in any body fluid sample obtained from any biological body (which would encompasses determining the targeted antibody in any body fluid sample obtained from any living organism).
Regarding the level of predictability in the art, it is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
In the present case, little appears to be known in the prior art regarding the correlation of an antibody against SH3BP5 or a part thereof with a diagnosis of arteriosclerosis, or further regarding acquiring data on progression of arteriosclerosis on a determination of a level of an antibody against SH3BP5. There appears to be nothing in the prior art relating level of an antibody to this protein (or any particular part thereof) directly to arteriosclerosis, or any stage/degree of arteriosclerosis. 
There is only one specific working example related to the determination of an antibody in serum sample from a patient with arteriosclerosis binding to SH3BP5 or a part thereof, in particular see the originally filed specification at Figure 1, paras [0067]-[0068] (PG Publication). The data at Figure 1 (the example) show the results of one single patient sample, the single sample obtained from one subject with arteriosclerosis; this one subject’s serum showed antibody binding to one peptide of SH3BP5 (namely SEQ ID NO. 5). See for example para [0068], the patient of this examples showed antibody against only this one peptide (see Figure 1, there appears to be no binding at any of the other peptides of the 5 peptides). The example does not show binding to any other peptides or to the full length protein as encompassed by the claimed language. Also, there is nothing in this example (or any of the examples) that specifically correlates level of antibody with any data pertaining to the progression of arteriosclerosis.  

Further, regarding the predictability that any of full length SH3BP5 or any part thereof would or could detect serum antibodies in a subject with arteriosclerosis or in relation to data on progression of arteriosclerosis, see Applicant’s post filing publication, namely Hiwasa et al., Serum SH3BP5-specific antibody level is a biomarker of atherosclerosis, Immunome Res., 13(2), (2017), (11 pages) (IDS entered 09/22/2020), which further supports that not every peptide of SH3BP5 is capable of binding, as broadly encompassed by the claims. For example Hiwasa at page 3, end of col. 2 Figure 1, shows representative data of a single atherosclerotic patient, the caption indicates “The arrow indicates the position of a positive signal observed only using the patient’s serum” (a singular arrow points to the detected positive signal). Signal was only detected at SH3BP5-161 (which corresponds to present SEQ ID NO. 5) in a subject with atherosclerosis (atherosclerosis, is a specific kind of arteriosclerosis). 

Considering that little is known in the prior art regarding correlation of serum SH3BP5 antibodies with progression of arteriosclerosis, and considering there is evidence in the art that not all autoantibodies are disease specific/diagnostic for a particular disease, the specification would need more detail as how to make and use the invention in order to be enabling.
As a result of the factors as discussed in detail above, and the evidence that not all peptides of SH3BP5 would necessarily bind serum antibody levels in subjects with arteriosclerosis, the limited data/support provided in the originally filed specification (which shows a single subject and shows binding in said subject to only the peptide of SEQ ID NO. 5) does not support the invention commensurate in scope with the claims as presented. For the 

Written Description
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: Actual reduction to practice, Disclosure of drawings or structural chemical formulas, Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), Method of making the claimed invention, Level of skill and knowledge in the art, and Predictability in the art. See MPEP 2163.
The claims are directed to a method of determining a level of an antibody against SH3BP5 or a part thereof (claim 1). 
The language “bind to an amino acid sequence of SEQ ID NO: 2 or a part of the protein” (claim 2), further encompasses antibody binding to SEQ ID NO. 2 (which is 455 amino acid 
Even further, claim 5 recites “wherein a number (truncated to an integer) corresponding to 10% or less of the amino acid residues in the entirety or a part of the amino acid sequence of SEQ ID NO. 2 are deleted, substituted, or added”, thereby indicating the claims even more broadly encompasses more than those peptides, including those corresponding to 10% or less in the entirety of 455 amino acids comprising deletions, substitutions or additions.
As a result of the language at claims 1-5, the claims protein or peptide comprising any of an extremely large genus of proteins/peptides. The possible species of the genus are defined in terms of partial structural characteristic (namely SH3BP5 or part thereof, including any part of SEQ ID NO. 2, or any peptide with 10% or less of the residues including deletions, substitutions, or additions), in SEQ ID No. 2  (comprising deletions, substitution, additions). The claim language encompasses an enormous and highly variable genus.
In particular, the claim language “bind to an amino acid sequence of SEQ ID NO: 2 or a part of the protein” could refer to any amino acid sequence found within SEQ ID NO: 2. As sequence could be as short as two amino acids. Further sequences with 10% or less of the residues (including deletions, substitutions or additions) permits an enormous number of possible amino acid sequences that differ from either of SEQ ID NO. 2 (or SEQ ID NO. 5). 
However, only those sequences meeting both the structural and functional requirements of the genus are encompassed by the claims. In the present case, the claim language at the preamble, namely “for acquiring data on progression of arteriosclerosis”, when given broadest reasonable interpretation, conveys that the protein or part thereof is suitable for the use of correlating binding (of the antibody) with data related to the progression of arteriosclerosis. As 
Although with the aid of a computer, it may be possible to determine the amino acid sequences of all peptides that meet the structural requirements of the claims (i.e., substitutions, deletions and/or additions) relative to any sub-sequence found within the claimed sequences (for example, such as the sub-species SEQ ID NO. 5), it is not readily apparent from the claims or the specification which of these sequences actually would be useful for acquiring data on the progression of arteriosclerosis.
To meet the written description requirement of 35 U.S.C. § 112(a), the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification and/or the prior art must establish which of the enormous number of protein/peptide sequences that satisfy the structural limitations of the claim, bind/are capable of determining antibody in a biological sample, and are useful for acquiring data (by binding antibody) on progression of arteriosclerosis.
As discussed in detail above, regarding specifically arteriosclerosis, the only example is an example that shows binding to the sequence of SEQ ID NO. 5. There is no data specific directed to the binding of antibodies to SH3BP5 or parts thereof in relation to progression of specifically arteriosclerosis. 
The claims as recited do not require or limit the encompassed species to those containing SEQ ID NO. 5. Furthermore, the specification does not specifically disclose sufficient 
It was known in the art that even small changes in antigen structure can have a profound affect antibody-antigen interactions, and as observed from the results shown at Applicant’s Figure 1 of the originally filed specification, not all peptides (or parts of the SH3BP5 protein) showed binding to serum antibodies present in a subject with arteriosclerosis. 
For example, Harlow et al. (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26), who teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph).
Lederman et al., A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81, found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
Similarly, Colman et al., Effects of amino acid sequence changes on antibody-antigen interactions, Research in Immunology, 1994; 145(1): 33-36 teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
Moreover, at the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to antibody. See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no 
This above discussed art supports that it cannot be predicted what peptides, other than that of SEQ ID NO. 5 (for example what other peptides, comprising a number (truncated to an integer) corresponding to 10% or less of the amino acid residues in the entirety or part of the amino acid sequence of SEQ ID NO. 2 of deletions, substitutions or additions) would actually bind with antibodies present in a subject’s serum, so as to be useful for acquiring data on progression of arteriosclerosis. The references cited provide evidence to support the unpredictability due to the knowledge in the prior art regarding the nature of antibody binding. 
As above, the specification only describes experiments specific to arteriosclerosis wherein a single subject’s serum antibodies were bound by the SH3BP5 peptide corresponding to SEQ ID NO. 5. Based on the prior art, it would be expected that even small changes to these peptides could profoundly affect the ability of the peptide to bind to autoantibodies that correlate with rheumatoid arthritis. The specification shows that not all predicted peptides exhibited binding in the subject with arteriosclerosis. The specification also does not identify what residues within SEQ ID No. 5 may be changed or deleted and what other residues must be preserved in order to create a peptide where a number corresponding to 10% or less of the amino acid residues in the entirety or part of the amino acid sequence of SEQ ID NO. 2 are affected, where the resulting peptide still retains the necessary functional characteristics. As noted previously the language “a part of the protein” that is SEQ ID NO. 2, could for example be merely 2 amino acid residues.

Further, regarding predictability, it is also not readily predictable that antibody level to SH3BP5 (or a part thereof, even a part as recited at the dependent claims) would or could correlate with disease progression with respect to arteriosclerosis. Applicant’s originally filed specification does not show any data related to progression of arteriosclerosis, for example none of the examples demonstrate binding in subjects of various stages of disease, or show that the antibody level differ or change in relation to severity/progression of disease.
Although little is known in the prior art regarding the use of the claimed protein/peptide in relation to progression of arteriosclerosis, the prior art provides evidence that generally autoantibody levels do not always necessarily correlate with disease progression, for example, see Lohse et al. at page 173, col. 1, para 2, teaching that while autoantibodies are a hallmark of autoimmune hepatitis, not all autoantibodies are disease specific (see e.g., anti-nuclear antibodies and smooth muscle antibodies are not considered disease specific, antibodies to liver-kidney microsomes are not disease specific, and further are only present in a third of patients with AIH and only in a small fraction of adult patients). 
Although it is possible to determine the identities of those peptides meeting the structural requirements of the claims, it is not possible to discern which of the countless possible peptides would be suitable for use to acquire “data on progression of arteriosclerosis”, as it cannot be reasonably discerned from the specification, or predicted without trial-and-error screening, whether a given peptide would bind to autoantibodies specific to/related to progression of arteriosclerosis.
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites limitations within parenthesis, namely “(truncated to an integer)”. The claims are indefinite in the use of the expression in parenthesis in that it is not clear whether the parenthetical recitation is intended to be part of the claim or not. In the present claims, the terms inside and out of the parenthesis do not share the same meaning, as such it is not clear if the limitation “truncated to an integer” is specifically limiting the number as claimed, or not. It is suggested that Applicant amend the claims in order to omit the parenthesis. 
Claim 10 recites a trademark or trade name, namely “AlphaLISA”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641